 Case 1:18-cr-00603-ARR Document 54 Filed 03/21/20 Page 1 of 1 PageID #: 987




                                                           March 21, 2020
Via ECF
Hon. Allyne R. Ross
United States District Judge
United States District Court
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:    United States v. Abdi Yusuf Hassan, (18-CR-603) (ARR)

Dear Judge Ross,

        This letter is submitted, with the Government’s consent, to respectfully adjourn the
suppression hearing currently scheduled for April 2, 2020. As the Court is aware, New York State
is now under a lockdown order due to the continuing spread of the coronavirus and legal visits to
detention facilities have been suspended for the past ten days. These restrictions have made it
impossible to communicate with my client, review discovery and prepare for the hearing. More
importantly, given the continued and unabated spread of the virus to many of those around us, we
submit that conducting the hearing on April 2, 2020 would pose the risk of exposure to all those
involved in the litigation.

       We understand that the Court is amenable to continuing the matter until the week of April
27, 2020 at which time the viability of conducting the hearing can be reassessed. We ask that the
Court do so.

       The defense consents to the exclusion of time under the Speedy Trial Act.

                                                           Respectfully Submitted,

                                                           _________/s/_________

                                                           James Kousouros, Esq.

David W. Denton, Jr.
Samuel Adelsberg
Assistant United States Attorneys
